Citation Nr: 0509022	
Decision Date: 03/25/05    Archive Date: 04/01/05

DOCKET NO.  04-01 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Nashville, Tennessee


THE ISSUE

Entitlement of the appellant to recognition as the veteran's 
surviving spouse for purposes of entitlement to VA benefits.


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The veteran served on active duty from September 1943 to May 
1946.  The veteran died in January 1987.  

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on 
appeal from a January 2003 RO decision which held that the 
appellant could not be recognized as the veteran's surviving 
spouse for purposes of entitlement to VA benefits, to include 
dependency and indemnity compensation (DIC), death pension, 
and accrued benefits.  In January 2003, the appellant filed a 
notice of disagreement with this decision, and the RO issued 
a statement of the case in January 2004.  In January 2004, 
the appellant perfected her appeal herein.   


FINDINGS OF FACT

1.  The appellant married the veteran on June [redacted], 1963, in 
Robertson County, Tennessee.

2.  A decree of dissolution of marriage, listing the 
appellant and the veteran as parties, was filed in Open Court 
on June [redacted], 1978, in the Christian Circuit Court, 
Commonwealth of Kentucky. 

3.  The veteran married M.M.B. on July [redacted], 1978, in 
Robertson, Tennessee.

4.  The veteran passed away in January 1987, and his death 
certificate noted that he remained married to M.M.B. at that 
time of his death.




CONCLUSION OF LAW

The appellant is not entitled to recognition as the surviving 
spouse of the veteran for purposes of VA benefits. 38 
U.S.C.A. § 101(3), 103 (West 2002); 38 C.F.R. §§ 3.1(j), 
3.50, 3.52, 3.205, 3.206 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty from September 1943 to May 
1946.  The appellant and the veteran were married on June [redacted], 
1963, in Robertson County, Tennessee.

A decree of dissolution of marriage, listing the appellant 
and the veteran as parties, was filed in Open Court on June 
[redacted], 1978, in the Christian Circuit Court, Commonwealth of 
Kentucky.  The decree noted that the parties had not lived 
together since April 1975, and that the marriage was 
irretrievably broken.  It ordered the state of marriage 
between the veteran and the appellant dissolved.

In July 1978, the veteran married M.M.B. in Robertson County, 
Tennessee.  The veteran passed away in January 1987, and his 
death certificate indicated that he remained married to 
M.M.B. at that time of his death.

In February 1989, M.M.B. was granted death pension benefits, 
effective from that same month.  Payment of death pension 
benefits to M.M.B. remained in effect until she passed away 
in October 1991.  

In December 2002, the appellant filed a claim seeking 
entitlement to VA benefits, to include DIC and death pension 
benefits.  She alleged that she was married to the veteran at 
the time of his death.  In January 2003, she filed a 
statement indicating that she never knew the veteran had 
remarried, and that she was unaware of any divorce between 
her and the veteran.  In January 2004, she submitted a 
statement that she could not put up with the veteran, and 
that she could not take the beatings.

II.  Analysis

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  However, it does not appear that 
these changes are applicable to a claim such as the one 
decided herein. Cf. Barger v. Principi, 16 Vet. App. 132 
(2002); see also Lueras v. Principi, 18 Vet. App. 435 (2004).   
In Barger, the United States Court of Appeals for Veterans 
Claims (Court) held that the VCAA, with its expanded duties, 
is not applicable to cases involving the waiver of recovery 
of overpayment claims, pointing out that the statute at issue 
in such cases was not found in Title 38, United States Code, 
Chapter 51 (i.e. the laws changed by VCAA).  Similarly, the 
statute at issue in this matter is not found in Chapter 51 
(rather, in Chapter 1).  In any case, the appellant was 
notified of the relevant law and regulations and the reasons 
for her claim's denial (and indeed, of the VCAA) in the 
January 2003 rating decision, the January 2004 statement of 
the case, and in a May 2003 letter from the RO.  Therefore, 
the appellant has had proper VA process and appropriate 
notice in this case, including the need to submit any 
pertinent evidence in her possession.  Thus, any error in 
timing is harmless. There is also no indication of record, 
nor has the appellant identified, any other potential sources 
of relevant evidence in support of her claim.  Moreover, 
since the result turns on the interpretation of applicable 
regulation, no additional development is at issue, and any 
imperfections in notice and assistance are non-prejudicial.  

The appellant has filed a claim seeking VA death benefits.  
To be entitled to VA death benefits as a "surviving spouse" 
of a veteran, a claimant must have been the veteran's spouse 
at the time of the veteran's death and have lived 
continuously with the veteran from the date of their marriage 
to the date of the veteran's death.  38 U.S.C.A. § 101(3).  
"Marriage" means a marriage valid under the law of the place 
where the parties resided at the time of the marriage or the 
law of the place where the parties resided when the rights to 
benefits accrued.  38 U.S.C.A. § 103(c); 38 C.F.R. § 3.1(j).  
"Surviving spouse" means a person of the opposite sex who is 
a widow or widower provided the marriage meets the 
requirements of 38 C.F.R. § 3.1(j).  38 C.F.R. § 3.50(c).  
Additional requirements for claiming DIC or death pension 
generally include that the "surviving spouse" be married to 
the veteran for at least a year preceding death (or if for 
less time, that they had a child together).  38 U.S.C.A. 
§§ 1304, 1318; 38 C.F.R. § 3.54. 

A valid marriage may be established by various types of 
documentary evidence together with the claimant's certified 
statement concerning the date, place and circumstances of 
dissolution of any prior marriage, provided that such facts, 
if they were to be corroborated by the evidence, would 
warrant acceptance of the marriage as valid.  38 C.F.R. § 
3.205(a).  

The claims file includes a photocopy of a marriage 
certificate establishing that the veteran had married the 
appellant on June [redacted], 1963, in Robertson County, Tennessee.   
The Board is satisfied that the photocopy is genuine and free 
from alteration. See 38 C.F.R. § 3.204(c) (2004).  However, a 
decree of dissolution of marriage, listing the appellant and 
the veteran as parties, was filed in Open Court on June [redacted], 
1978, in the Christian Circuit Court, Commonwealth of 
Kentucky. The decree noted that the parties were present in 
person and represented by counsel, had not lived together 
since April 1975, and that the marriage was irretrievably 
broken.  It ordered the state of marriage between the veteran 
and the appellant dissolved.  Thereafter, in July 1978, the 
evidence of record reflects that the veteran married M.M.B. 
in Robertson, Tennessee, in July 1978.  The veteran's death 
certificate, dated in January 1987, noted that he remained 
married to M.M.B. at that time of his death.

In sum, at the time of the veteran's death, the appellant and 
the veteran were no longer legally married.  Accordingly, the 
appellant is not the veteran's "surviving spouse" for the 
purpose of claiming VA benefits including DIC and death 
pension.  The preponderance of the evidence is against the 
claim, and thus the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to recognition as the surviving spouse of the 
veteran is denied.


	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


